ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 4/15/20 wherein claims 1-24, 26-29, 31, 33-35, 41, and 43-68 were canceled; claims 25, 30, 32, 36-38, and 40 were amended; and claims 69-78 were added.  In addition, the Examiner acknowledges the amendment filed 2/13/20 wherein the specification was amended.
	Note(s):  Claims 25, 30, 32, 36-40, 42, and 69-78 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a compound, 
    PNG
    media_image1.png
    132
    336
    media_image1.png
    Greyscale
, which may be in nanoparticle form.  In addition, the instant invention has claims directed to a method of transfecting target cells as set forth in claim 42.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 32, and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe helper lipids and chemical modifications other than (1) helper lipids selected from cholesterol, DSPC, DPPC, DOPE, DPPE, DMPE, DOPG, DOPE, DSPE, DLPE, DPPS, ceranide, and sphingomyelin and (2) chemical modifications selected from blocking end modification of a 5’ or 3’ untranslated region of the mRNA; inclusion of a partial sequence of a CMV immediate early 1 gene to the 5’ untranslated region of mRNA; inclusion of a poly A tail to the 3’ untranslated region of 
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 30, 32, 36-40, 69-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 111, 119, 120, 124, 125, 127, 128, 132, 133, and 135 of copending Application No. 17/003,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods involving HGT4002.  Specifically, both sets of claims disclose the encapsulating of mRNA (polynucleotides are the building block of mRNA) in a nanoparticle for pharmaceutical purposes which means that at some point, the nanoparticle with be administered to a particular population of cells/subjects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25, 30, 32, 36-40, and 69-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 14, 17, and 18 of U.S. Patent No. 10,786,455. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on compositions wherein HGT4200 is utilized.  Specifically, both sets of claims disclose the encapsulating of mRNA (polynucleotides are the building block of mRNA) in a nanoparticle for pharmaceutical purposes which means that at some point, the nanoparticle with be administered to a particular population of cells/subjects.  Thus, claim 42 which reads on a method of transfecting target cells with the composition is also obvious as the purpose of a pharmaceutical is to be administered to a cell/subject.  So, contacting the cells of claim 42 with the composition would be inherent.  As a result, the instant invention is rendered obvious by the patented invention.

Claims 25, 30, 32, 36-40, and 69-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, and 18 of U.S. Patent No. 10,137,086. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on compositions wherein HGT4200 is utilized.  Specifically, both sets of claims disclose the encapsulating of mRNA (polynucleotides are the building block of mRNA) in a nanoparticle for pharmaceutical purposes which means that at some point, the nanoparticle with be administered to a particular population of cells/subjects.  Thus, claim 42 which reads on a method of transfecting target cells with the composition is also obvious as the purpose of a pharmaceutical is to be administered to a cell/subject.  So, contacting the cells of claim 42 with the composition would be inherent.  As a result, the instant invention is rendered obvious by the patented invention.
Claims 25, 30, 32, 36-40, and 69-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-12, 15, 16, and 19-22 of U.S. Patent No. 10,137,087. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on compositions wherein HGT4200 is utilized.  Specifically, both sets of claims disclose the encapsulating of mRNA (polynucleotides are the building block of mRNA) in a nanoparticle for pharmaceutical purposes which means that at some point, the nanoparticle with be administered to a particular population of cells/subjects.  Thus, claim 42 which reads on a method of transfecting target cells with the composition is also obvious as the purpose of a pharmaceutical is to be administered to a cell/subject.  So, contacting the cells of claim 42 with the composition would be inherent.  As a result, the instant invention is rendered obvious by the patented invention.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 39, 69, 73, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 38, 39, and 73:  Claim 38 is ambiguous because of the phrase ‘mRNA encodes an enzyme’.  Specifically, claim 38 depends upon claim 25 which is a product claim.  The phrase ‘mRNA encodes an enzyme’ is an active step that the mRNA performs.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps involving the product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation of claim 38 is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the compound set forth in independent claim 25 or if infringement occurs wherein the mRNA that is present in the polynucleotide encodes an enzyme.  Since claims 39 and 73 depend upon claim 38 for clarity, they are also vague and indefinite.
Claim 69:  The claim is ambiguous because of the phrase ‘mRNA is modified to improve stability’.  Specifically, claim 69 depends upon claim 25 which is a product claim.  The phrase ‘mRNA is modified to improve stability’ is an active step that the mRNA performs.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps involving the product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation of claim 38 is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the compound set forth in independent claim 25 or if infringement occurs wherein the mRNA that is present in the polynucleotide is modified and becomes stable.
	Claim 77:  The claim is ambiguous because of the phrase ‘mRNA encodes an enzyme….hyaluronidase’.  Specifically, claim 77 depends upon claim 25 which is a product claim.  The phrase ‘mRNA encodes an enzyme…hyaluronidase’ is an active step that the mRNA performs.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps involving the product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation of claim 77 is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the compound set forth in independent claim 25 or if infringement occurs when mRNA encodes a particular enzyme.

112 FOURTH PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38, a product claim, dependents upon independent claim 25 and claim 37 which is a product wherein the polynucleotide comprises mRNA.  However, claim 38, is directed to mRNA that encodes an enzyme which does not further limit the components of claim 37 wherein RNA is specifically identified as mRNA.  Thus, the phrase ‘mRNA encodes an enzyme’ is an active step and does not incorporate an additional product component.  Likewise, since claim 39 depends upon claim 38, which is directed to the encoding of a specific enzyme, claim 39 is also not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 69, a product claim, dependents upon independent claim 25 and claim 37 which is a product wherein the polynucleotide comprises mRNA.  However, claim 69, is directed to mRNA that is modified to improve stability which does not further limit the components of claim 37 wherein RNA is specifically identified as mRNA.  Thus, the phrase ‘mRNA is modified to improve stability’ is an active step and does not incorporate of an additional product component.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 77 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 77, a product claim, dependents upon independent claim 25 and 74 which is a product wherein the polynucleotide is mRNA.  However, claim 77 is directed to mRNA that is encodes particular enzymes which does not further limit the components of claim 74 wherein RNA is specifically identified as mRNA.  Thus, the phrase ‘mRNA encodes…hyaluronidase’ is an active step and does not incorporate of an additional product component.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

COMMENTS/NOTES
It should be noted that no prior art is cited in the instant invention.  However, Applicant must address and overcome the double patenting and 112 rejections above.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious species and uses thereof as set forth in claims 25, 42, and 78.  The closest art is Applicant’s own work which is cited in the double patenting rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 30, 2021